        Case 5:21-cv-00585-JKP-ESC Document 5 Filed 07/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


DANIEL GARZA,                                    §
                                                 §
                   Plaintiff,                    §                SA-21-CV-00585-JKP
                                                 §
vs.                                              §
                                                 §
PRINCIPLE AUTO GROUP, LLC,                       §
                                                 §
                   Defendant.                    §

                                            ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Abate

and Compel Arbitration [#4]. By their motion, the parties inform the Court that Plaintiff Daniel

Garza signed an Arbitration Agreement dated May 19, 2010, by which he agreed to submit all

claims asserted in this lawsuit to binding arbitration. The parties agree that the arbitration

agreement is valid and governs Plaintiff’s claims and therefore request an order that all claims be

submitted to arbitration and that this case be abated pending a final arbitral award. The Court

will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Abate and Compel

Arbitration [#4] is GRANTED.

       IT IS FURTHER ORDERED that this matter (including all claims and all parties

hereto) be SUBMITTED to binding arbitration.

       IT IS FURTHER ORDERED that Plaintiff’s claims in this matter be ABATED

pending arbitration of this matter.

       IT IS FINALLY ORDERED that the parties notify the Court within 30 days of the

issuance of a final arbitral award.



                                                1
Case 5:21-cv-00585-JKP-ESC Document 5 Filed 07/26/21 Page 2 of 2




IT IS SO ORDERED.

SIGNED this 26th day of July, 2021.




                            ELIZABETH S. ("BETSY") CHESTNEY
                            UNITED STATES MAGISTRATE JUDGE




                                      2
